***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE OF CONNECTICUT v.
                    BRUCE JOHN BEMER
                        (SC 20429)
             Robinson, C. J., and McDonald, D’Auria, Mullins,
                    Kahn, Ecker and Vertefeuille, Js.

                                   Syllabus

Pursuant to statute ((Rev. to 2015) § 53a-83 (c) (2) (A)), patronizing a prosti-
    tute is a class C felony if the individual guilty of that offense ‘‘knew or
    reasonably should have known at the time of the offense that such other
    person . . . was the victim of conduct of another person that consti-
    tutes . . . trafficking in persons . . . .’’
Pursuant further to statute ((Supp. 2016) § 53a-192a (a) (1)), ‘‘[a] person is
    guilty of trafficking in persons when such person . . . compels or
    induces another person to engage in conduct involving more than one
    occurrence of sexual conduct with one or more third persons’’ by means
    of fraud or coercion.
Convicted of multiple counts of the felony of patronizing a prostitute and
    of one count of trafficking in persons as an accessory, the defendant
    appealed, claiming that the state had presented insufficient evidence to
    convict him of those offenses. The defendant’s conviction stemmed from
    his involvement with K, whom the defendant had known for more than
    twenty years and had employed to perform odd jobs for him. During
    that time, K arranged for the defendant to meet with men K had recruited.
    The defendant would then engage in sexual conduct with those men
    for a fee. The defendant did not communicate with the men directly to
    coordinate their meetings. Instead, K would phone or text the defendant,
    sometimes including photographs of the men, to gauge his interest and
    then arrange for them to meet. The defendant paid the men directly but
    knew that K would receive a portion of the fee. Altogether, the defendant
    had engaged in more than 100 sexual encounters with approximately
    eight to ten men, several of whom testified at the defendant’s trial. On
    appeal from the judgment of conviction, held:
1. The evidence was insufficient to convict the defendant of the felony of
    patronizing a prostitute, as the state did not produce sufficient evidence
    to demonstrate that the defendant knew or reasonably should have
    known that the men with whom he engaged in sexual conduct for a fee
    were victims of K’s trafficking: to prove that the defendant was guilty
    of patronizing a prostitute who was a victim of another person’s conduct
    that constitutes trafficking, in violation of § 53a-83 (c), the state was
    required to show that the defendant knew or should have known that
    K compelled or induced the men to have sex with the defendant by
    means of fraud or coercion; in the present case, there was no direct
    evidence that the defendant knew that the men were trafficked in such
    a manner, and it was too speculative to infer that the defendant knew
    or reasonably should have known that K was coercing or defrauding
    the men into prostitution, notwithstanding the length of his relationship
    with K and the number of encounters that were arranged, as there was
    no evidence that the defendant ever witnessed or otherwise knew of
    K’s recruitment tactics, or that he was told by any of the men that
    they felt forced, coerced or defrauded into engaging in sexual conduct;
    moreover, the state could not prevail on its claim that it could reasonably
    be inferred that the defendant knew or reasonably should have known
    that K was engaged in trafficking on the basis that the defendant
    employed and was wealthier than K, because, although K’s trafficking
    venture may have depended in some part on the fees paid by the defen-
    dant, there was no evidence that the defendant knew anything about
    the expenses incurred by K in connection with that venture or that the
    defendant made any financial contributions thereto, aside from being
    one of K’s frequent customers; furthermore, the fact that the men had
    mental health issues or were often under the influence of drugs during
    their encounters with the defendant was insufficient to support a finding
    that the defendant knew or had reason to know that K was engaged in
    trafficking, as there was no evidence that any of the men used drugs
    in front of the defendant or that he was aware of their drug use, the
    defendant’s interactions with the men were limited, and at least one of
    the men hid his drug use from the defendant because he knew that the
    defendant would disapprove.
2. The evidence was insufficient to prove that the defendant was guilty of
    trafficking in persons as an accessory, as the state did not demonstrate
    that the defendant had the specific intent necessary for accessorial
    liability with respect to that offense; in light of this court’s conclusion
    that the evidence was insufficient to prove that the defendant knew or
    had reason to know that the men whom K arranged for the defendant
    to meet were the victims of K’s trafficking, a jury reasonably could not
    have found that the defendant knowingly and wilfully assisted K in
    trafficking those individuals.
    Argued October 14, 2020—officially released September 29, 2021*

                             Procedural History

  Substitute information charging the defendant with
four counts of the crime of patronizing a prostitute,
and with one count of the crime of trafficking in persons
as an accessory, brought to the Superior Court in the
judicial district of Danbury and tried to the jury before
Pavia, J.; verdict and judgment of guilty, from which
the defendant appealed. Reversed; judgment directed.
  Brendon P. Levesque, with whom were Wesley W.
Horton and, on the brief, Michael S. Taylor, Anthony
Spinella and Ryan Barry, for the appellant (defendant).
   James A. Killen, senior assistant state’s attorney,
with whom, on the brief, were Stephen J. Sedensky
III, state’s attorney, and Sharmese L. Hodge, former
assistant state’s attorney, for the appellee (state).
                         Opinion

  MULLINS, J. The defendant, Bruce John Bemer,
appeals from his conviction of four counts of the crime
of patronizing a prostitute in violation of General Stat-
utes (Rev. to 2015) § 53a-83 (c),1 and of one count of
the crime of trafficking in persons as an accessory in
violation of General Statutes (Supp. 2016) § 53a-192a2
and General Statutes § 53a-8. On appeal, the defendant
claims, inter alia, that the state presented insufficient
evidence to convict him of any of the charged counts.
We agree and reverse the judgment of the trial court.3
  The jury reasonably could have found the following
facts. The defendant owned and operated several busi-
nesses: a propane company in Glastonbury, a motorcy-
cle shop in the Hartford area, and the Waterford Speed-
bowl racetrack. He became acquainted with Robert
King, who worked at a car dealership near one of the
defendant’s businesses. King also performed odd jobs
for the defendant’s propane company. The defendant
and King knew each other for approximately twenty to
twenty-five years prior to 2016.
  During that time, King would bring men to the defen-
dant for the defendant to engage in sexual conduct
with for a fee. The defendant and King would usually
communicate and coordinate the visits by phone. King
and the defendant would also communicate via text.
Sometimes, after King recruited the men, he would send
pictures of them to the defendant, and the defendant
would comment and indicate whether he was interested
in having King bring them to him. The defendant did
not communicate with the men directly to arrange the
meetings. Most of the visits took place at the defendant’s
office or at a hotel near Hartford-Brainard Airport. The
defendant would engage in sexual conduct with the
men and pay them directly, but he knew that King would
receive a portion of the fee. Altogether, the defendant
engaged in sexual conduct with approximately eight to
ten men. Some of the men would come back repeatedly;
others would not. The defendant did not know the
names of most of the men.
   In January, 2016, Daniel Trompetta, a detective in
the Danbury Police Department, received information
that a sex trafficking operation was being run out of
Danbury by King and another individual, William Tref-
zger. As a result, Trompetta began surveillance of King’s
trailer. Eventually, the police executed a search warrant
at King’s trailer and interviewed King. This interview
led them to the defendant. Thereafter, they interviewed
the defendant and Trefzger. The police then issued
arrest warrants for the defendant, King and Trefzger.
  At trial, four of the men who had engaged in sexual
conduct with the defendant in return for a fee testified.
First was Brian I. Brian testified that King approached
him while he was employed at a local garden center
and asked him to come to King’s house to plant a tree.
Once at King’s house, and for days thereafter, King
attempted to entice Brian into using drugs. Prior to
that, Brian had been an addict but was sober for a
couple of months. Brian eventually succumbed and
began using drugs, and began living and sleeping in
King’s trailer. After a while, King informed Brian that
he had incurred a debt with King for hundreds of dollars
for the drugs King had supplied.
   Thereafter, King made an arrangement with Brian
that he could repay the debt by engaging in sexual
conduct with the defendant for a fee. King instructed
Brian that he was not to discuss the fee with the defen-
dant and that the defendant would pay Brian different
amounts, depending on his level of satisfaction. The
defendant usually paid about $300. Brian then would
give King $50. King did not allow Brian to contact the
defendant directly. Brian engaged in sexual conduct
with the defendant approximately fifty times and was
usually under the influence of drugs when he did so.
If Brian ever refused to engage in sexual conduct with
the defendant, King would threaten to contact Brian’s
mother.
   Brian also engaged in sexual conduct for a fee with
at least one other individual. He also engaged in sexual
conduct with King.
   Next was Michael F. Michael met King in 2006 at a
drug treatment center. King befriended Michael and
offered to be Michael’s recovery sponsor. After Michael
left the drug treatment center, he continued to socialize
with King and King’s friends and began using drugs
with King’s friends.
  Michael then began living in King’s trailer, where King
provided him with food, shelter and drugs. At first, King
indicated that he was helping Michael as a friend. After
a period of time, King informed Michael that he had to
pay King back for the food, shelter and drugs.
  Like he did with Brian, King proposed that Michael
could repay the debt by engaging in sexual conduct
with the defendant in exchange for money. Michael
agreed. The defendant usually paid about $150. Michael
then would give King $50. King did not permit Michael
to contact the defendant directly. Michael engaged in
sexual conduct with the defendant approximately
twenty times. Unbeknownst to the defendant, Michael
typically would use drugs immediately after engaging
in sexual conduct with the defendant.
  Michael was in prison from 2009 to 2011 and remained
sober during that time. Upon his release from prison,
King convinced him to return to the same arrangement
for drugs and engaging in sexual conduct with the defen-
dant for a fee.
  Michael also engaged in sexual conduct for a fee with
at least one other individual.
   Third to testify was William W. At the time that Wil-
liam met King, he was homeless and living in Middle-
town. Prior to their meeting, King had seen William
interviewed on television by a local news station about
staying warm during the winter. After seeing the broad-
cast, King contacted William via Facebook and offered
to help him with his financial and living situation. Wil-
liam agreed, and they planned to meet.
  King picked up William in Middletown, bought him
heroin and then brought him back to King’s trailer in
Danbury. William lived there for the next few days,
eating and getting high. After a while, King informed
William that William owed him money. Like he did with
Brian and Michael, King proposed that William could
repay the debt by engaging in sexual conduct with the
defendant for a fee. William agreed.
  The defendant usually paid about $300. William then
would give King $100. King did not allow William to
contact the defendant directly. William engaged in sex-
ual conduct with the defendant approximately seven
to ten times and would typically use drugs prior to
seeing the defendant.
   At one point in time, William stopped living in King’s
trailer and stopped engaging in sexual conduct with the
defendant. Subsequently, however, William contacted
King and then engaged in sexual conduct with the defen-
dant for a fee one more time.
   William also engaged in sexual conduct for a fee with
at least one other individual. King also coordinated that
transaction.
  Finally, Daniel T. testified. Daniel met King while he
was looking for cans at a gas station. He was twenty-
one years old and living in a halfway house at the time.
King told Daniel that he had cans back at his trailer
and drove Daniel there. Once back at the trailer, Daniel
remained with King and others that day. King then asked
Daniel if he wanted to make money. Daniel said he did.
King then arranged for Daniel to see the defendant to
engage in sexual conduct for a fee.
  Daniel engaged in sexual conduct with the defendant
approximately forty to fifty times and would typically
use drugs after leaving the defendant’s presence. The
defendant usually paid about $300. Daniel then would
give King $50. Each visit to see the defendant was
arranged by King.
   Daniel also engaged in sexual conduct for a fee with
at least one other individual whom he met through King.
Daniel would sometimes spend the night with this other
individual. He never slept over at the defendant’s house.
Daniel testified that, instead, he usually only had a brief
interaction with the defendant.
  The jury found the defendant guilty of four counts
of patronizing a prostitute and one count of trafficking
in persons as an accessory.4 This appeal followed.5
   ‘‘The standard of review we apply to a claim of insuffi-
cient evidence is well established. In reviewing the suffi-
ciency of the evidence to support a criminal conviction
we apply a [two part] test. First, we construe the evi-
dence in the light most favorable to sustaining the ver-
dict. Second, we determine whether upon the facts so
construed and the inferences reasonably drawn there-
from the [jury] reasonably could have concluded that
the cumulative force of the evidence established guilt
beyond a reasonable doubt.’’ (Internal quotation marks
omitted.) State v. Covington, 335 Conn. 212, 219, 229
A.3d 1036 (2020).
   Although ‘‘[t]here is no distinction between direct
and circumstantial evidence as far as probative force
is concerned’’; State v. Perez, 183 Conn. 225, 227, 439
A.2d 305 (1981); ‘‘[b]ecause [t]he only kind of an infer-
ence recognized by the law is a reasonable one . . .
any such inference cannot be based on possibilities,
surmise or conjecture. . . . It is axiomatic, therefore,
that [a]ny [inference] drawn must be rational and
founded upon the evidence. . . . However, [t]he line
between permissible inference and impermissible spec-
ulation is not always easy to discern. When we infer,
we derive a conclusion from proven facts because such
considerations as experience, or history, or science
have demonstrated that there is a likely correlation
between those facts and the conclusion. If that correla-
tion is sufficiently compelling, the inference is reason-
able. But if the correlation between the facts and the
conclusion is slight, or if a different conclusion is more
closely correlated with the facts than the chosen conclu-
sion, the inference is less reasonable. At some point,
the link between the facts and the conclusion becomes
so tenuous that we call it speculation. When that point
is reached is, frankly, a matter of judgment.’’ (Internal
quotation marks omitted.) State v. Lewis, 303 Conn.
760, 768–69, 36 A.3d 670 (2012).
                             I
  On appeal, the defendant claims, inter alia,6 that the
state presented insufficient evidence for a reasonable
jury to have concluded that, at the time of the alleged
offenses, he knew or reasonably should have known
that the men with whom he engaged in sexual conduct
for a fee were trafficked. In other words, the defendant
asserts that the state did not produce sufficient evi-
dence to demonstrate that he knew or reasonably
should have known that the men were engaged in prosti-
tution because they had been compelled or induced to
do so by means of fraud or coercion. We agree.
  The defendant was charged with four counts of the
crime of patronizing a prostitute in violation of § 53a-
83 (c). General Statutes (Rev. to 2015) § 53a-83 provides
in relevant part: ‘‘(a) A person is guilty of patronizing
a prostitute when: (1) Pursuant to a prior understand-
ing, he pays a fee to another person as compensation
for such person or a third person having engaged in
sexual conduct with him; or (2) he pays or agrees to
pay a fee to another person pursuant to an understand-
ing that in return therefor such person or a third person
will engage in sexual conduct with him; or (3) he solicits
or requests another person to engage in sexual conduct
with him in return for a fee.
  ‘‘(b) Except as provided in subsection (c) of this
section, patronizing a prostitute is a class A misde-
meanor.
  ‘‘(c) Patronizing a prostitute is a class C felony if
such person knew or reasonably should have known
at the time of the offense that such other person (1)
had not attained eighteen years of age, or (2) was the
victim of conduct of another person that constitutes
(A) trafficking in persons in violation of section 53a-
192a . . . .’’
  Accordingly, in order to prove that the defendant was
guilty of patronizing a prostitute in violation of § 53a-
83 (c), the state had to prove that he (1) solicited or
requested another person to engage in sexual conduct
with him in return for a fee, and (2) knew or reasonably
should have known at the time of the offense that such
other person was the victim of conduct of another per-
son that constitutes trafficking in persons in violation
of § 53a-192a. The defendant does not challenge that
the first element was established beyond a reason-
able doubt.
   At all times relevant to the present case, the legisla-
ture had differentiated, through the use of an enhanced
penalty, between the misdemeanor of patronizing a
prostitute and the felony of patronizing a prostitute that
the defendant knew or should have known was a victim
of trafficking. That distinction lies at the heart of this
case. Something more than knowing the pimp for a
number of years or even patronizing the same men
repeatedly was required to show that the defendant
knew or should have known that the men were not
only prostitutes, but also that they were victims of traf-
ficking.
   Here, the defendant’s claim focuses on the required
element of knowledge. Therefore, we turn to the ques-
tion of whether the evidence supports the conclusion
that, at the time of the offense, the defendant knew or
reasonably should have known that the men were the
victims of conduct of another person that constitutes
trafficking in persons in violation of § 53a-192a.7
  General Statutes (Supp. 2016) § 53a-192a provides in
relevant part: ‘‘(a) A person is guilty of trafficking in
persons when such person (1) compels or induces
another person to engage in conduct involving more
than one occurrence of sexual contact with one or more
third persons . . . by means of . . . (B) fraud, or (C)
coercion, as provided in section 53a-192 . . . .’’
   In order for the state to prove that the defendant
patronized a trafficked individual, it was necessary for
the state to show that the defendant knew or should
have known that King compelled or induced the men
to have sex with the defendant by means of fraud or
coercion. The state does not point to and we cannot
find any direct evidence that the defendant knew that
the men were trafficked within the meaning of the stat-
ute. The state argues on appeal, as it did in its closing
argument at trial, that the jury could have inferred that
the defendant knew or reasonably should have known
that the victims were trafficked and of the recruitment
tactics used by King on the basis of circumstantial evi-
dence. In support of its claim, the state relies on the
length of the relationship between King and the defen-
dant, the nature of that relationship, and the compro-
mised mental states of the men. We will address each
of these in turn.
   First, the state asserts that the length of the relation-
ship between King and the defendant was sufficient for
the jury to infer that the defendant knew or had reason
to know that King was trafficking the men. King and the
defendant knew each other for approximately twenty
to twenty-five years and had an illicit relationship in
which King would arrange for men to have sexual con-
duct with the defendant, which resulted in more than
100 encounters between the defendant and various
men.
   We agree that the fact that the defendant knew King
for twenty to twenty-five years and frequently had him
arrange for men to engage in sexual conduct raises the
suspicion that the defendant may have known about
King’s recruitment tactics. But the correlation between
the length of time that the defendant paid for these men
and any knowledge on the defendant’s part of King’s
method for inducing the men to engage in prostitution
is weak. Being a longtime patron of prostitutes provided
by a pimp does not impute knowledge of the pimp’s
recruitment or retention methods. Thus, because the
connection is slight, the inference that the defendant
knew or should have known that these individuals were
trafficked is not a reasonable one. ‘‘When we infer, we
derive a conclusion from proven facts because such
considerations as experience, or history, or science
have demonstrated that there is a likely correlation
between those facts and the conclusion. If that correla-
tion is sufficiently compelling, the inference is reason-
able. But if the correlation between the facts and the
conclusion is slight . . . the inference is less reason-
able.’’ (Internal quotation marks omitted.) State v.
Rhodes, 335 Conn. 226, 238, 249 A.3d 683 (2020).
  Indeed, there was no evidence that, during the years
that King arranged men for the defendant, the defendant
ever witnessed any of King’s recruitment tactics or was
told by any of the individuals that they felt forced,
coerced or defrauded into engaging in sexual conduct.
To the contrary, the evidence demonstrated that the
defendant had little to no dialogue with the men and
that the liaisons were short and did not include socializ-
ing, only allowing time for the sexual conduct. Further-
more, all of the evidence showed that the defendant
did not have direct communication with the men to
arrange visits or to discuss financial arrangements, but
only communicated directly with King on those topics.
There also was no evidence that King ever revealed his
recruitment tactics to the defendant. King did not testify
at the trial in this matter.
    ‘‘It is a fundamental precept that mere friendship or
association with a known criminal does not establish
a logical connection with the [criminal’s] crime.’’ (Inter-
nal quotation marks omitted.) Id., 288–89 (Ecker, J.,
concurring in part and dissenting in part); see, e.g.,
United States v. Nusraty, 867 F.2d 759, 764 (2d Cir.
1989) (‘‘mere association with those implicated in an
unlawful undertaking is not enough to prove knowing
involvement’’). Accordingly, we conclude that, without
more, inferring that the defendant knew or reasonably
should have known that King was coercing and/or
defrauding these men into prostitution simply from the
length of time the defendant knew him is too specula-
tive. See, e.g., State v. Lewis, supra, 303 Conn. 768–69
(‘‘[a]t some point, the link between the facts and the
conclusion becomes so tenuous that we call it specula-
tion’’ (internal quotation marks omitted)).
   Second, the state asserts that the jury could infer
from the nature of the relationship between the defen-
dant and King that the defendant knew or reasonably
should have known that King was engaged in trafficking
these men. Specifically, the state asserts that the jury
could have inferred that, because the defendant employed
King and was wealthier than him, the defendant knew or
reasonably should have known that King was trafficking
these individuals. We disagree.
  The state introduced evidence that King was employed
by the defendant’s business to perform odd jobs at the
business, such as checking customer’s propane meters.
The state further showed that, in 2016, it appeared that
King did not have any employment other than performing
odd jobs for the defendant and his propane business.
Although this evidence further demonstrates that King
and the defendant had an ongoing relationship during
this time period, it does not demonstrate any fact from
which knowledge of trafficking could be inferred.
   The state suggests that the defendant ‘‘was not only
King’s boss at the defendant’s propane company but,
more importantly, was by far the wealthier party, whose
financial contributions were essential to the sustainabil-
ity of this type of trafficking venture for such a long
period of time.’’ There was no evidence presented dem-
onstrating that the defendant knew anything about the
expenses incurred by King in connection with his traf-
ficking venture or made any financial contributions to
that venture, aside from paying for the men. Although
it is possible that King’s trafficking venture may have
depended, at least in part, on the fees paid by the defen-
dant, one cannot infer from his payment of fees, as a
customer, that he knew or had reason to know that
King was engaged in trafficking.
   Furthermore, there was evidence in the present case
that the men also engaged in sexual conduct for a fee
with at least one other individual. Indeed, one of the
men testified that he would sometimes spend the night
with another individual whom he met through King and
would engage in sexual conduct with him for a fee
during that time. Therefore, contrary to the state’s asser-
tion, there was evidence to demonstrate that King’s
business was not wholly dependent on the defendant’s
financial contributions. There was no evidence from
which a jury could infer that the defendant supported
King’s trafficking venture beyond being one of King’s
frequent customers.
   Third, the state asserts that the jury reasonably could
have inferred that the defendant knew or had reason
to know that King was engaged in trafficking because of
the compromised mental states of the men. Specifically,
the state asserts that, because each of the men either
had substance abuse problems or mental health issues,
the defendant knew or reasonably should have known
that they were not willingly participating in the sexual
conduct.
   Although the evidence demonstrated that the men
were often on drugs when they saw the defendant or
had mental health issues, the evidence also demon-
strated that the defendant had limited conversations
and interactions with them, giving him little opportunity
to notice such issues. Indeed, there was no evidence
presented at trial that any of the men used drugs in
front of the defendant or that he was aware of their
drug use. Instead, the testimony indicated that at least
one of the men hid his drug use from the defendant
because he knew that the defendant did not want any-
thing to do with drugs.
  The evidence showed that the interactions between
the defendant and the men were short and that there
was very little dialogue between them. The evidence
demonstrated that the interactions were only long
enough to engage in sexual conduct. There was no
evidence to show that the men exhibited outward signs
of substance abuse or mental health issues from which
the jury could have inferred that the defendant was
aware of their drug use or mental health issues.8 Without
more, the jury would have to resort to impermissible
speculation to infer that the defendant should have both
known that the men were using drugs or had mental
health issues and also understood that their drug use
or mental health issues meant that they were victims
of trafficking.
  The state’s theory not only requires impermissible
speculation, but is undercut by the evidence presented.
The evidence demonstrated that, when the defendant
did notice a mental health issue with one of the men
provided by King, he asked to no longer see that individ-
ual. In addition, Brian testified that he had to hide any
drugs in his possession when he went to see the defen-
dant because the defendant did not want anything to
do with drugs. That evidence makes reasonable the
inference that the defendant continued to see only those
men who did not exhibit noticeable signs of substance
abuse or mental health problems.
   Furthermore, the state asserts that ‘‘it was clear that
the defendant not only was actively involved in the
recruiting process (as evidenced by both testimony and
the phone texts) but was, in fact, calling the shots.’’
There is no evidence in the record to support any of
these conclusions. As we previously discussed, the
defendant and King would communicate about which
men King should bring to the defendant, and, some-
times, King would send the defendant photographs of
various men to allow the defendant to choose whom
he wanted to see. These text messages and communica-
tions did not, however, include any information about
the recruitment process used by King or any other infor-
mation from which the defendant would know that the
prostitutes were trafficked.
  For instance, William testified that King texted his
picture to the defendant so that the defendant could
decide if he was interested. The evidence does not
reflect that the defendant was involved in selecting
William or any of the men for recruitment or otherwise
involved in or told about the recruitment process. The
evidence showed that the defendant was involved in
selecting which men he would see from among those
that King had already recruited. Therefore, contrary to
the state’s contention, the evidence showed that the
defendant was a customer of King but was not actively
involved in the recruitment process or ‘‘calling the
shots.’’
   Although we must not substitute our judgment for
that of the jury, a reviewing court must determine
whether the jury reasonably could have concluded as
it did. In the present case, the jury had to speculate to
conclude that the defendant knew or reasonably should
have known that the men were the victims of trafficking.
Accordingly, we conclude that the cumulative force of
the state’s evidence, even when the evidence is viewed
in the light most favorable to sustaining the verdict,
was insufficient to convict the defendant of four counts
of the crime of patronizing a prostitute in violation of
§ 53a-83 (c). Because the prohibition against double
jeopardy bars retrial of those offenses, we remand the
case with direction to render judgment of not guilty as
to those charges.
                            II
  The defendant also asserts that the evidence was
insufficient to prove that he was guilty of one count of
the crime of trafficking in persons as an accessory in
violation of §§ 53a-192a and 53a-8. Specifically, the
defendant asserts that the state did not prove that he
had the specific intent necessary for accessorial liability
for the crime of trafficking in persons. We agree.
   In count five of the substitute long form information,
the state charged the defendant ‘‘with the crime of crimi-
nal liability for trafficking in persons and charge[d] that
during 2012 [through] August, 2016, in and around the
state of Connecticut, [the defendant] intentionally aided
. . . King to engage in conduct which constituted traf-
ficking in persons by compelling and inducing another
person to engage in conduct involving sexual contact
with one or more third persons by means of fraud and
coercion in violation of [§§ 53a-192a and 53a-8].’’
   ‘‘[T]o be guilty as an accessory one must share the
criminal intent and community of unlawful purpose
with the perpetrator of the crime and one must know-
ingly and wilfully assist the perpetrator in the acts which
prepare for, facilitate or consummate it. . . . Thus,
[u]nlike coconspirator liability under Pinkerton [v.
United States, 328 U.S. 640, 647–48, 66 S. Ct. 1180, 90
L. Ed. 1489 (1946)] . . . accessorial liability pursuant
to § 53a-8 requires the defendant to have the specific
mental state required for the commission of the substan-
tive crime. . . . [A]ccessorial liability is not a distinct
crime, but only an alternative means by which a sub-
stantive crime may be committed . . . . Consequently,
to establish a person’s culpability as an accessory to a
particular offense, the state must prove that the acces-
sory, like the principal, had committed each and every
element of the offense. . . . Each such element must
be proved beyond a reasonable doubt.’’ (Citations omit-
ted; emphasis omitted; internal quotation marks omit-
ted.) State v. Bennett, 307 Conn. 758, 765, 59 A.3d 221
(2013).
  Because we concluded in part I of this opinion that
the evidence was insufficient to prove that the defen-
dant knew or had reason to know that the men were
the victims of King’s trafficking, we cannot conclude
that the jury reasonably could have found that the defen-
dant knowingly and wilfully assisted King in trafficking
those individuals. Accordingly, we conclude that the
evidence was insufficient to prove that the defendant
was guilty of the crime of trafficking in persons as
an accessory. Because the prohibition against double
jeopardy bars retrial of that offense, we remand the
case with direction to render judgment of not guilty as
to that charge.
  The judgment is reversed and the case is remanded
with direction to render judgment of not guilty.
   In this opinion the other justices concurred.
   * September 29, 2021, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     These charges were based on conduct that allegedly had occurred
between October, 2013, and August, 2016. Section 53a-83 was not the subject
of any amendments during that time period. In the interest of simplicity,
all references to § 53a-83 in this opinion are to the 2015 revision of the statute.
   2
     This charge was based on conduct that allegedly had occurred between
2012 and August, 2016. Because the parties indicated that it is ‘‘undisputed’’
that the version of § 53a-192a in the 2016 supplement to the General Statutes
is ‘‘the relevant substantive [statute] in this case,’’ all references to § 53a-
192a in this opinion are to the version of the statute in the 2016 supplement.
   3
     The defendant also raises two instructional error claims that he argues
entitle him to a reversal of his conviction and a new trial. Those claims are
that the trial court incorrectly charged the jury on General Statutes § 53a-
192 (a) (3) because it (1) failed to include a threat to ‘‘expose any secret’’
as an essential element of the crime, and (2) included debt bondage under
‘‘impair any person’s credit . . . .’’ Because we agree with the defendant’s
claim that there was insufficient evidence to support an essential element
of the crimes of which he was convicted, we need not reach his instructional
error claims.
   4
     The state had previously charged the defendant with seven counts of
patronizing a prostitute in violation of § 53a-83 (c) but withdrew three of
the counts at the close of the state’s evidence.
   5
     The defendant appealed from the judgment of the trial court to the
Appellate Court, and we transferred the appeal to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-2.
   6
     See footnote 3 of this opinion.
   7
     Because the defendant’s sufficiency claim centers on whether the defen-
dant knew or reasonably should have known that the individuals with whom
he engaged in sexual conduct were the victims of King’s conduct that consti-
tutes trafficking, for the purposes of analyzing this claim, we assume that
the state proved beyond a reasonable doubt that King engaged in trafficking.
   8
     One individual testified that, on a few occasions, he was unable to
perform sexually while with the defendant as a result of the drugs. There
was no evidence that the individual told the defendant why he was unable
to perform. Thus, because this only happened occasionally and could have
been attributed to many other factors, one cannot infer that the defendant
should have known that the individual was using drugs and that drug use
was an indication that he was a victim of trafficking.